In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-18-00205-CV

FORT WORTH INDEPENDENT SCHOOL                 §    On Appeal from the 271st District
DISTRICT, Appellant                                Court
                                              §
                                                   of Wise County (CV12-07-438)
V.                                            §
                                                   June 13, 2019
                                              §
JOSEPH PALAZZOLO, Appellee                         Opinion by Chief Justice Sudderth

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order denying appellant’s plea to the jurisdiction. We

affirm the trial court’s order and remand this case to the trial court for further

proceedings consistent with this opinion.

       It is further ordered that appellant Fort Worth Independent School District

shall pay all of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Bonnie Sudderth________________
                                           Chief Justice Bonnie Sudderth